



Exhibit 10.6


AMENDMENT TO
RESTRICTED STOCK UNIT AGREEMENT


UNDER THE CITRIX SYSTEMS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Reference is hereby made to the Restricted Stock Unit Agreement with respect to
Awards with an Award Date of August 1, 2017 and a performance period of July 1,
2017 through December 31, 2019 (the “Award Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Award
Agreement.
A.The third line of the Preamble to the Award Agreement is hereby amended by
deleting the words “at 100% Attainment”.


B.The Schedule to the Award Agreement is deleted in its entirety and replaced
with the following:


SCHEDULE TO RESTRICTED STOCK UNIT AGREEMENT
The number of Restricted Stock Units vested as a percentage of the Target Award
shall be determined based on Subscription Bookings as a % of Product Bookings
(as defined below) at the end of the Performance Period in accordance with the
following table:
Subscription Bookings as a % of Product Bookings
Percentage of Target Award Vested
Subscription Bookings as a % of Product Bookings (threshold)
50%
Subscription Bookings as a % of Product Bookings (target)
150%
Subscription Bookings as a % of Product Bookings (maximum)
200%



Restricted Stock Units vested will be based on straight-line interpolation
between the %s above. There will be no Restricted Stock Units vested if
Subscription Bookings as a % of Product Bookings is less than the threshold.


“Subscription Bookings as a % of Product Bookings” means the Company’s total
term, cloud (SaaS), hybrid-cloud and Citrix Service Provider product
subscription bookings or any other product bookings from subscription offerings,
including subscription renewals, expansions, extensions, upgrades, updates,
initial and add-on or multiple year terms of any of the foregoing, but excluding
transition and trade-up bookings, over the Company’s total product bookings
excluding transition and trade-up bookings, in each case excluding ShareFile SMB
bookings, measured as of the last fiscal year of the Performance Period (fiscal
year 2019) on a Total Contract Value (TCV) basis, and expressed as a percentage
rounded to two decimal places. For purposes of this Agreement only, “bookings”
means a clean customer order as defined under the Company’s practices.




C.The following definition is added to Section 2(c) of the Award Agreement:


“Disability” shall have the meaning set forth in any employment, executive or
similar agreement between the Company and Awardee or, if none, means Awardee’s
termination of employment with the Company or any of its Affiliates after
becoming eligible to receive benefits under the Company’s or such Affiliate’s
then current long-term disability plan applicable to Awardee.
D.
Section 2(b) of the Award Agreement is amended and restated as follows:



“(b) Subject to the terms of any employment, executive or similar agreement
between the Company and Awardee, upon an Acquisition (as defined in the Plan)
that occurs prior to the end of the Performance Period, the provisions of
Section 3(d) of the Plan shall apply; provided, however, that any determination
by the Committee or Board in its discretion





--------------------------------------------------------------------------------





that the Award shall be deemed earned as of the Acquisition, and/or the vesting
of the Award shall accelerate, shall provide that Awardee shall earn, and/or
shall immediately vest in, his or her Target Award based on actual performance
as of the Acquisition; provided that if an Acquisition occurs prior to the last
fiscal year of the Performance Period, then actual performance shall be measured
based on the CIC Percentage (as defined below) of the Target Award as of the
Acquisition. For purposes of this Section 2(b), “CIC Percentage” shall mean (i)
50% if Subscription Bookings as a % of Product Bookings as of the Acquisition
(measured, for purposes of this clause (i) and the following clauses (ii) and
(iii), from January 1, 2018 through the end of the calendar month immediately
preceding the Acquisition) is 20%, (ii) 150% if Subscription Bookings as a % of
Product Bookings as of the Acquisition is 30%, and (iii) 200% if Subscription
Bookings as a % of Product Bookings as of the Acquisition is 40% (with
straight-line interpolation between the %s above, and no Restricted Stock Units
deemed earned if Subscription Bookings as a % of Product Bookings as of the
Acquisition is less than 20%).”
E.
The following clause (c) is added to Section 4 of the Award Agreement:



“(c)    Notwithstanding anything to the contrary herein, the provisions relating
to the treatment of performance-based Restricted Stock Units, including any
rights to acceleration, that may be set forth in an employment or executive
agreement between the Company and Awardee shall apply to this Award to the
extent applicable; provided that if a Change in Control (as defined in such
employment or executive agreement) occurs during the term of such employment or
executive agreement but prior to the last fiscal year of the Performance Period,
then actual performance shall be measured based on, and Awardee shall be deemed
to have earned, the CIC Percentage (as defined below) of the Target Award as of
the Change in Control; provided further that, subject to any rights to
acceleration set forth in such employment or executive agreement, the shares
deemed earned shall remain subject to time-based cliff vesting at the end of the
remaining Performance Period. For purposes of this Section 4(c), “CIC
Percentage” shall mean (i) 50% if Subscription Bookings as a % of Product
Bookings as of the Change in Control (measured, for purposes of this clause (i)
and the following clauses (ii) and (iii), from January 1, 2018 through the end
of the calendar month immediately preceding the Change in Control) is 20%, (ii)
150% if Subscription Bookings as a % of Product Bookings as of the Change in
Control is 30%, and (iii) 200% if Subscription Bookings as a % of Product
Bookings as of the Change in Control is 40% (with straight-line interpolation
between the %s above, and no Restricted Stock Units deemed earned if
Subscription Bookings as a % of Product Bookings as of the Change in Control is
less than 20%).”
F.The foregoing amendments shall be effective as of March 29, 2018. Except as
amended hereby, the Award Agreement remains in full force and effect.


By electronically accepting this Amendment to the Award Agreement and
participating in the Plan, Awardee agrees to be bound by the terms and
conditions in the Plan and the Award Agreement (including the Appendix), as
amended hereby. If Awardee has not electronically accepted this Amendment to the
Award Agreement by September 29, 2018 on Fidelity.com’s website, then this
Amendment shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and the Award Agreement (including the
Appendix), as amended hereby.





